SCOTT, J., pro tem.
Petitioner appeals from a judgment of the trial court denying a writ of mandate which *194petitioner sought to secure to compel respondents to reinstate him as a “cashier” or senior clerk under civil service in the state department of motor vehicles.
The trial court found on evidence which is ample and persuasive that petitioner was laid off from the job he had been filling because a lessening in the amount of work had required a reduction in the number of employees; that respondents had not abused their discretion in selecting petitioner for such release, because under the court’s finding the latter was held to be the least efficient person so employed, and that temporary work during a period of increased activity in the department was offered to petitioner and by him refused.
We are aware of no authority which requires a department of the state government to retain such an employee, whether under civil service or not, under such circumstances.
Judgment affirmed.
Stephens, P. J., and Crail, J., concurred.